DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 19: It is unclear how the fiber optic sensor can be routed “above” the crimped skirt and still be set in the packer if the skirt is on the uphole end. Applicant defines “above” in the Specifications (¶ [0023]) to mean that it indicates relative position above a given point. In this case the fiber optic sensor would need to be uphole of the crimped skirt. Better language, in view of Fig. 6 in the application, would be related to the fiber optic sensor being radially outside of the crimped skirt. For the purpose of examination, the claim limitation will be interpreted in the suggested manner.
With respect to claim 20: It is unclear how the fiber can be routed between the two skirts if the fiber also must be “above” the crimped skirt or if the skirts are at different longitudinal points. For the purpose of examination, the claim limitation will be interpreted as the fiber being routed through a void formed radially between the crimped skirt and an injection skirt.
Furthermore, claim 20 recites the limitation "the void" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is rejected for depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Loretz (US 2011/0061862) in view of Moronkeji (US 2017/0138187).
With respect to claim 1: Loretz discloses a method of evaluating characteristics of an earth formation, comprising: 
deploying a packer assembly (140, 510, 515, 520, 525, 620, 625, 628, 721, 722, 725, 727, 729) in a borehole penetrating an earth formation (Figs. 1, 5, 6, 7), the packer assembly comprising an instrumented inflatable packer element (140; ¶ [0015, 0034, 0044, 0056]) including sensors (120, 122, 540, 621, 720; ¶ [0034]); 
inflating the instrumented inflatable packer elements (¶ [0017, 0038-39, 0052, 0069-70]; Figs. 1, 5, 6, 7); 
detecting, using the sensors, events occurring in the earth formation (¶ [0025-26, 0038-39, 0045, 0060]); and 
transmitting data corresponding to the detected events to a surface processing system (¶ [0027, 0034, 0045, 0060]).
Loretz does not explicitly disclose the sensors are fiber optic sensors.
Moronkeji teaches it is known in the art to use fiber optic sensors (36, 56; ¶ [0017-18, 0028-29, 0036-37]) to monitor operations in a wellbore (¶ [0017-18, 0028-29, 0036-37]). It would be obvious to one having ordinary skill in the art before the effective filing date to substitute the fiber optic sensor of Moronkeji for the sensor of Loretz since Loretz teaches the sensor can be “other sensors. . . that can be used to measure one or more wellbore properties.” (Loretz ¶ [0025])
With respect to claim 2: Loretz from the combination of Loretz and Moronkeji further teaches the fiber optic sensors comprise optical fibers set in the instrumented inflatable packer elements (¶ [0025-26, 0034, 0044, 0056]).
	With respect to claim 6: Loretz from the combination of Loretz and Moronkeji further teaches determining at least one characteristic of the formation based on the detected events (¶ [0025-26, 0038-39, 0045, 0060]).
	With respect to claim 7: Loretz from the combination of Loretz and Moronkeji further teaches the events are detected while the packer is inflated and/or deflated (¶ [0025-26, 0038-39, 0045, 0060]; Figs. 1, 5, 6, 7). Moronkeji from the combination of Loretz and Moronkeji further teaches the method includes deforming the formation contacting the packer (73; ¶ [0020, 0025-26, 0046-47]), where the events are detected while the packer is inflated and/or deflated (72; ¶ [0020, 0025-26, 0046-47]). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the fracturing of Moronkeji with the invention of Loretz and Moronkeji since Loretz teaches any operation can be performed to enhance production (Loretz ¶ [0041]).
	With respect to claim 8: Moronkeji from the combination of Loretz and Moronkeji further teaches the detected events are deformation events (¶ [0020, 0025-26, 0046-47]) wherein the method includes determining an in-situ stress of the formation based on the detected events (¶ [0042, 0046-47]).
	With respect to claim 9: Loretz from the combination of Loretz and Moronkeji further teaches deploying comprises deploying a dual packer assembly in the borehole (Figs. 5, 6, 7), the packer assembly comprising a first and second instrumented inflatable packer elements (Figs. 5, 6, 7; each show multiple packers); inflating comprises inflating the first and second packer elements (Figs. 5, 6, 7; each shows the packers inflated). Moronkeji from the combination of Loretz and Moronkeji further teaches the method including pressurizing the sealed interval of interest to hydraulically fracture the formation (Abstract; ¶ [0003, 0023, 0039-41]), wherein the events are detected while the formation is hydraulically fractured (¶ [0020, 0025-26, 0039-41, 0046-47]).
With respect to claim 10: Moronkeji from the combination of Loretz and Moronkeji further teaches the detected events are acoustic events (¶ [0028]) wherein the method includes determining at least one of a fracturing efficiency and of a fracture plane orientation based on the detected events (¶ [0024]). Loretz from the combination of Loretz and Moronkeji further teaches the event is an acoustic event (¶ [0025]; acoustic sensors will detect acoustic events).
With respect to claim 11: Loretz from the combination of Loretz and Moronkeji further teaches the event is an acoustic and/or a deformation event (¶ [0025]; acoustic sensors will detect acoustic events). Moronkeji from the combination of Loretz and Moronkeji further teaches the fiber optic sensors are configured to detect an event that is an acoustic and/or a deformation event (¶ [0028]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Loretz and Moronkeji as applied to claim 2 above, and further in view of Mounce (US 2,828,823). 
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Loretz in view of Moronkeji and Mounce.
	With respect to claim 3: Loretz from the combination of Loretz and Moronkeji further teaches the instrumented inflatable packer element comprises an inflatable section extending between a first end and a second end (Figs. 1, 5, 6, 7), the inflatable section made of an elastomeric material (¶ [0018]), wherein the optical fiber is set within the elastomeric material (¶ [0025-26, 0034, 0044, 0056]). The combination of Loretz and Moronkeji does not teach the elastomeric material is reinforced with a plurality of cables. Mounce teaches it is known in the art for an expandable member/packer (7) to include a plurality of cables (8; Figs. 1, 2, 3). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the plurality of cables of Mounce with the invention of Loretz and Moronkeji since doing so would reinforce the packer and allow it to withstand higher pressures (Mounce Col. 1, line 70-Col. 2, line 5; Col. 3, lines 16-21).
With respect to claim 4: Loretz from the combination of Loretz, Moronkeji, and Mounce further teaches the optical fiber is set in the elastomeric material between adjacent cables (¶ [0026]; Claim 11).
With respect to claim 15: Loretz discloses an inflatable instrument packer element, comprising: 
an inflatable section (140; ¶ [0015, 0034, 0044, 0056]) extending between a first end and a second longitudinal end (Figs. 1, 5, 6, 7), the inflatable section made of an elastomeric material (¶ [0018]) operable to be inflated within a borehole (¶ [0017, 0038-39, 0052, 0069-70]; Figs. 1, 5, 6, 7), 
a sensor (120, 122, 540, 621, 720; ¶ [0034]) set in the elastomeric material ((¶ [0025-26, 0034, 0044, 0056]) between the first and second longitudinal ends (Figs. 1, 5, 6, 7).
Loretz does not teach the elastomeric material is reinforced with a plurality of reinforcement cables or that the sensor is a fiber optic sensor.
Moronkeji teaches it is known in the art to use an optical system including fiber optic sensors (36, 56; ¶ [0017-18, 0028-29, 0036-37]) to monitor operations in a wellbore (¶ [0017-18, 0028-29, 0036-37]) and an optical source (40; ¶ [0011, 0019, 0025]) to launch optical pulses into the distributed fiber optic sensor (¶ [0011, 0019, 0025]). It would be obvious to one having ordinary skill in the art before the effective filing date to substitute the fiber optic sensor and related structures of Moronkeji for the sensor of Loretz since Loretz teaches the sensor can be “other sensors. . . that can be used to measure one or more wellbore properties.” (Loretz ¶ [0025])
The combination of Loretz and Moronkeji does not teach reinforcement cables.
Mounce teaches it is known in the art for an expandable member/packer (7) to include a plurality of reinforcement cables (8; Figs. 1, 2, 3), wherein each reinforcement cable extends essentially along a longitudinal axis of the packer element (Figs. 1, 2, 3). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the plurality of reinforcement cables of Mounce with the invention of Loretz and Moronkeji since doing so would reinforce the packer and allow it to withstand higher pressures (Mounce Col. 1, line 70-Col. 2, line 5; Col. 3, lines 16-21).
Loretz from the combination of Loretz, Moronkeji, and Mounce further teaches the fiber optic sensor extending along a length of one of the reinforcement cable (Figs. 1, 5, 6, 7; the cable extends the entire length of the packer so the sensor will extend along some length of the cable).
With respect to claim 16: Loretz from the combination of Loretz, Moronkeji, and Mounce further teaches a feedthrough (structure 110, 511, and communication lines of ¶ [0045, 0057] pass through) disposed at least one of the first end and the second longitudinal end of the inflatable section (Figs. 1, 5, 6, 7) to couple the fiber optic sensor to a communications medium for the communication of data corresponding to the detected events (¶ [0027, 0034, 0045, 0060]).
With respect to claim 17: Loretz from the combination of Loretz, Moronkeji, and Mounce further teaches the fiber optic sensor comprises an optical fiber set in the elastomeric material ((¶ [0025-26, 0034, 0044, 0056]) between adjacent cables (¶ [0026]; Claim 11).
With respect to claim 18: Loretz from the combination of Loretz, Moronkeji, and Mounce further teaches a second fiber optic sensor (¶ [0015, 0034, 0042, 0055]; Claim 5) disposed between the first and second longitudinal ends (Figs. 1, 5, 6, 7). Moronkeji from the combination of Loretz, Moronkeji, and Mounce further teaches a second fiber optic sensor (¶ [0028]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Loretz, Moronkeji, and Mounce as applied to claim 3 above, and further in view of Niezgorski (US 2004/0231429).
	With respect to claim 5: Loretz from the combination of Loretz, Moronkeji, and Mounce further teaches the fiber optic sensors is disposed at least one of the first and second ends (Figs. 1, 5, 6, 7). 
Moronkeji from the combination of Loretz, Moronkeji, and Mounce further teaches the fiber optic sensors further comprises optical fiber (¶ [0017-18, 0028-29, 0036-37]).
The combination of Loretz, Moronkeji, and Mounce does not explicitly teach the optical fiber is a coil of optical fiber. Niezgorski teaches it is known in the art for an optical fiber sensor to be a coil of optical fiber (Claims 3, 12). It would be obvious to one having ordinary skill in the art before the effective filing date to substitute the coil configuration of Niezgorski for the generic fiber optic configuration of the invention of Loretz, Moronkeji, and Mounce since doing so would perform the same predictable result of monitoring operations and wellbore conditions.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Loretz in view of Moronkeji, Mounce, and Molteni (US 2018/0274953).
With respect to claim 12: Loretz discloses an instrumented packer system for evaluating an earth formation, comprising: 
at least a packer assembly (140, 510, 515, 520, 525, 620, 625, 628, 721, 722, 725, 727, 729) deployed in a borehole extending from an earth surface into a formation (Figs. 1, 5, 6, 7), the at least one packer assembly comprising 
an inflatable section (140; ¶ [0015, 0034, 0044, 0056]) extending between a first end and a second longitudinal end (Figs. 1, 5, 6, 7), the inflatable section made of an elastomeric material (¶ [0018]) operable to be inflated within a borehole (¶ [0017, 0038-39, 0052, 0069-70]; Figs. 1, 5, 6, 7), 
a sensor (120, 122, 540, 621, 720; ¶ [0034]) set in the elastomeric material (¶ [0025-26, 0034, 0044, 0056]) between the first and second longitudinal ends (Figs. 1, 5, 6, 7), the sensor configured to respond to events occurring within a region of interest (¶ [0025-26, 0038-39, 0045, 0060]); and 
a data acquisition system (¶ [0027, 0034, 0045, 0060]) coupled to the sensor to detect signals generated by the sensor to determine characteristics of the formation (¶ [0025-27, 0034, 0038-39, 0045, 0060]).
	Loretz does not teach the elastomeric material is reinforced with a plurality of reinforcement cables or that the sensor is a fiber optic sensor and an optical source or backscattering. 
Moronkeji teaches it is known in the art to use an optical system including fiber optic sensors (36, 56; ¶ [0017-18, 0028-29, 0036-37]) to monitor operations in a wellbore (¶ [0017-18, 0028-29, 0036-37]) and an optical source (40; ¶ [0011, 0019, 0025]) to launch optical pulses into the distributed fiber optic sensor (¶ [0011, 0019, 0025]). It would be obvious to one having ordinary skill in the art before the effective filing date to substitute the fiber optic sensor and related structures of Moronkeji for the sensor of Loretz since Loretz teaches the sensor can be “other sensors. . . that can be used to measure one or more wellbore properties.” (Loretz ¶ [0025])
The combination of Loretz and Moronkeji does not teach reinforcement cables or backscattering.
Mounce teaches it is known in the art for an expandable member/packer (7) to include a plurality of reinforcement cables (8; Figs. 1, 2, 3), wherein each reinforcement cable extends essentially along a longitudinal axis of the packer element (Figs. 1, 2, 3). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the plurality of reinforcement cables of Mounce with the invention of Loretz and Moronkeji since doing so would reinforce the packer and allow it to withstand higher pressures (Mounce Col. 1, line 70-Col. 2, line 5; Col. 3, lines 16-21).
Loretz from the combination of Loretz, Moronkeji, and Mounce further teaches the fiber optic sensor extending along a length of one of the reinforcement cable (Figs. 1, 5, 6, 7; the cable extends the entire length of the packer so the sensor will extend along some length of the cable).
The combination of Loretz, Moronkeji, and Mounce does not teach backscattering.
Molteni teaches it is known in the art for a data acquisition system coupled to a distributed fiber optic sensor to detect backscattered optical signals generated by the distributed fiber optic sensor in response launched optical pulses to determine characteristics of a formation (¶ [0003]). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the backscatter of Molteni with the invention of Loretz, Moronkeji, and Mounce since doing so would aid in tracking the movement of events and determining other parameters of the operations (Molteni ¶ [0003]).
With respect to claim 13: Lortez from the combination of Loretz, Moronkeji, Mounce, and Molteni further teaches a first and a second packer assembly (Figs. 5, 6, 7; each show multiple packers), wherein the first and second packer assembly are configured so that they seal an interval of interest within the wellbore when the inflatable sections of each of the packer assemblies are inflated (Figs. 5, 6, 7).
	With respect to claim 14: Lortez from the combination of Loretz, Moronkeji, Mounce, and Molteni further teaches a control cable (110, 511; ¶ [0045, 0057]) comprises a fiber optic cable coupled to the fiber optic sensor and to the optical source and data acquisition system (¶ [0027-28, 0034, 0045, 0057]). Moronkeji from the combination of Loretz, Moronkeji, Mounce, and Molteni further teaches a wireline cable (58) coupled to the packer assembly to deploy the packer assembly in the borehole (Fig. 2) the wireline cable comprises a fiber optic cable coupled to the fiber optic sensor and to the optical source and data acquisition system (¶ [0025]). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the wireline of Moronkeji with the invention of Loretz, Moronkeji, Mounce, and Molteni since doing so would is a known alternative to other types of borehole strings (Moronkeji ¶ [0025]) and would provide the same function of deploying the sensor downhole while allowing transmission of data.

Allowable Subject Matter
Claims 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672